Case 08-35653-KRH               Doc 14198 Filed 03/28/19 Entered 03/28/19 13:18:16                              Desc
                                     Main Document   Page 1 of 4




    Richard M. Pachulski, Esq.                                 Lynn L. Tavenner, Esq. (VA Bar No. 30083)
    Andrew W. Caine, Esq.                                      Paula S. Beran, Esq. (VA Bar No. 34679)
    (admitted pro hac vice)                                    David N. Tabakin, Esq. (VA Bar No. 82709)
    PACHULSKI STANG ZIEHL & JONES LLP                          TAVENNER & BERAN, PLC
    10100 Santa Monica Boulevard, 13th Floor                   20 North Eighth Street, 2nd Floor
    Los Angeles, California 90067-4100                         Richmond, Virginia 23219
    Telephone: (310) 277-6910                                  Telephone: (804) 783-8300
    Telecopy: (310) 201-0760                                   Telecopy: (804) 783-0178


             Counsel to Alfred H. Siegel, as Trustee of the Circuit City Stores, Inc. Liquidating Trust

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

    In re:                                                    ) Case No. 08-35653 (KRH)
                                                              )
    CIRCUIT CITY STORES, INC., et al.,1                       ) Chapter 11
                                                              )
                                     Debtors.                 ) (Jointly Administered)
                                                              )

                 NOTICE OF FILING OF (A) MOTION AND CONSTITUTIONAL
                 QUESTION RAISED THEREIN AND (B) HEARING THEREON

       PLEASE TAKE NOTICE THAT the Circuit City Stores, Inc. Liquidating Trust (the
“Trust”), through its Trustee, Alfred H. Siegel has filed in the United States Bankruptcy Court for
the Eastern District of Virginia (the “Bankruptcy Court”) the Motion of the Liquidating Trustee to
Determine Extent of Liability for Post-Confirmation Quarterly Fees Payable to the United States
Trustee Pursuant to 28 U.S.C. § 1930(a)(6) and Memorandum in Support (the “Motion”).

        Pursuant to Federal Rule of Bankruptcy Procedure 9005.1 and Federal Rule of Civil
Procedure 5.1, please note that the Motion asks the Bankruptcy Court to find that 28 U.S.C.
§ 1930(a)(6) is unconstitutional due to its violation of the Uniformity Clause as applied to this
Case and that the amendment to 28 U.S.C. § 1930 cannot be retroactively applied at all as it
relates to this Case.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in these bankruptcy cases. (If you do not have an attorney,

1
  The Debtors in these chapter 11 cases (collectively, the “Case”), along with the last four digits of their respective
federal tax identifications numbers, are as follows: Circuit City Stores, Inc. (3875), Circuit City Stores West Coast,
Inc. (0785), InterTAN, Inc. (0875), Ventoux International, Inc. (1838), Circuit City Purchasing Company, LLC
(5170), CC Aviation, LLC (0841), CC Distribution Company of Virginia, Inc. (2821), Circuit City Properties, LLC
(3353), Kinzer Technology, LLC (2157), Abbott Advertising Agency, Inc. (4659), Patapsco Designs, Inc. (6796), Sky
Venture Corp. (0311), Prahs, Inc. (n/a), XSStuff, LLC (9263), Mayland MN, LLC (6116), Courchevel, LLC (n/a),
Orbyx Electronics, LLC (3360), and Circuit City Stores PR, LLC (5512


                                                          1
Case 08-35653-KRH         Doc 14198 Filed 03/28/19 Entered 03/28/19 13:18:16                Desc
                               Main Document   Page 2 of 4




you may wish to consult one). Under the Case Management Order (as defined hereafter) and
Local Bankruptcy Rule 9013-1, unless a written response to the Motion is filed with the Clerk
of Court and served on the moving party within seven (7) days before the scheduled hearing
date, the Court may deem any opposition waived, treat the Motion as conceded, and issue an
order granting the relief requested.

        PLEASE TAKE FURTHER NOTICE THAT in connection with the Debtors’ Chapter
11 Cases, a Supplemental Order Establishing Certain Notice, Case Management and
Administrative Procedures [Docket No. 6208] (the “Case Management Order”) was entered by the
Court on December 30, 2009, which, among other things, prescribes the manner in which
objections must be filed and served and when hearings will be conducted. A copy of the Case
Management Order may be obtained at no charge from counsel below or via PACER at
http://www.vaeb.uscourts.gov.

        PLEASE TAKE FURTHER NOTICE that on April 18, 2019 at 1:00 p.m. (or such time
thereafter as the matter may be heard) the undersigned will appear before The Honorable Kevin
R. Huennekens, United States Bankruptcy Judge, in Room 5000, of the United States Courthouse,
701 E. Broad Street Richmond, Virginia 23219, and will move the Court for entry of an order
approving the Motion.

       If you do not want the Court to grant the relief, or if you want the Court to consider your
views on the Motion, then within seven (7) days before the hearing you or your attorney must:

        File with the Court, at the address shown below, a written response with supporting
memorandum pursuant to Local Bankruptcy Rule 9013-1 and the Case Management Order. You
must mail or otherwise file it early enough so the Court will receive it on or before the due date
identified herein.

                      Clerk of the Court
                      United States Bankruptcy Court
                      701 E. Broad Street, Suite 4000
                      Richmond, VA 23219
       You must also serve a copy on the undersigned.

       PLEASE GOVERN YOURSELF ACCORDINGLY.

March 28, 2019
                                     TAVENNER & BERAN, P.L.C.

                                     /s/ Paula S. Beran
                                     Lynn L. Tavenner (VA Bar No. 30083)
                                     Paula S. Beran (VA Bar No. 34679)
                                     David N. Tabakin (VA Bar No. 82709)
                                     20 North Eighth Street, 2nd Floor
                                     Richmond, Virginia 23219
                                     Telephone: 804-783-8300


                                                2
Case 08-35653-KRH         Doc 14198 Filed 03/28/19 Entered 03/28/19 13:18:16                   Desc
                               Main Document   Page 3 of 4




                                      Facsimile: 804-783-0178
                                      Email: ltavenner@tb-lawfirm.com
                                             pberan@tb-lawfirm.com
                                             dtabakin@tb-lawfirm.com

                                      -and-

                                      Richard M. Pachulski
                                      Andrew W. Caine (admitted pro hac vice)
                                      PACHULSKI STANG ZIEHL & JONES LLP
                                      10100 Santa Monica Blvd., 11th Floor
                                      Los Angeles, California 90067-4100
                                      Telephone: 310-277-6910
                                      Facsimile: 310-201-0760
                                      E-mail:rpachulski@pszjlaw.com
                                             acaine@pszjlaw.com

                                      Counsel to Alfred H. Siegel, as Trustee of the Circuit City
                                      Stores, Inc. Liquidating Trust


                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 28, 2019, I electronically filed the foregoing as well as the
Motion with the Clerk of the Court using the CM/ECF system which will send notification of such
filing to all ECF registrants in this Case, specifically including the following:

Robert K. Coulter on behalf of United States of America
robert.coulter@usdoj.gov; USAVAE.ALX.ECF.BANK@usdoj.gov

Robert P. McIntosh on behalf of United States of America
Robert.McIntosh@usdoj.gov; USAVAE.RIC.ECF.CIVIL@usdoj.gov;
Heidi.E.Bokor@usdoj.gov; HBokor@usa.doj.gov

USTPRegion04.NO.ECF@usdoj.gov; USTPRegion04.RH.ECF@usdoj.gov;
Robert.B.Van.Arsdale@usdoj.gov on behalf of John P. Fitzgerald III, Acting United States
Trustee

        I further certify that the foregoing was served upon the Attorney General of the United
States of America by mailing a copy of this Notice to the addresses indicated below by certified
mail:

John P. Fitzgerald III, Acting United States Trustee
Office of the U.S. Trustee - Region 4 -R
701 E. Broad Street, Suite 4304
Richmond, VA 23219
John P. Fitzgerald III, Acting United States Trustee
Office of The United States Trustee
5 Post Office Square, Suite 1000


                                                 3
Case 08-35653-KRH         Doc 14198 Filed 03/28/19 Entered 03/28/19 13:18:16                 Desc
                               Main Document   Page 4 of 4




Boston, MA 02109-3934

United States of America
c/o Lee J. Lofthus
Assistant A.G. for Administration
950 Pennsylvania Ave., NW, Rm. 1111
Washington, DC 20530

United States of America
c/o William P. Barr
United States Attorney General
U.S. Department of Justice
950 Pennsylvania Ave., N.W.
Washington, DC 20530-0001
United States of America
c/o G. Zachary Terwilliger, Esquire
2100 Jamieson Avenue
Alexandria, VA 22314


       I further certify that the same will be served upon the Core and 2002 service lists for this
Case and a supplemental proof of service regarding the same will be filed with the Court.


                                      /s/ Paula S. Beran
                                      Paula S. Beran (VA Bar No. 34679)

                                      Counsel to Alfred H. Siegel, as Trustee of the Circuit City
                                      Stores, Inc. Liquidating Trust




                                                4
